Citation Nr: 0729875	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  06-03 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a psychiatric 
disability including post traumatic stress disorder (PTSD) 
and bipolar disorder, claimed as undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The appellant served a period of initial active duty for 
training (IADT) from September 27, 1981 to March 19, 1982.  
He was released from IADT to continue service in the 
Minnesota National Guard (MNG) until July 1987. The appellant 
re-enlisted in April 1989 and served until June 1992.  The 
appellant served several periods of active duty for training 
during his service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's service connection 
claim.  The case was transferred to the RO in Phoenix, 
Arizona.

A hearing before the undersigned sitting was held in April 
2007.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant attributes PTSD to his stateside duties, during 
MNG service, related to mobilizing units for duty in Desert 
Storm and Desert Shield.  Correspondence, dated November 2004 
and March 2005, from Major General Shellito to the appellant 
indicates that he was on orders in support of mobilization 
exercises at certain times but does not show any periods of 
active duty for training (ACDUTRA).  However, a copy of the 
retirement points history statement does show two periods of 
ACDUTRA, pertinent to the Gulf War, in 1990 to 1992.  
Specific dates for the periods of ACDUTRA are not indicated.  
Further, the available records do not reflect the appellant's 
specific duties during mobilization exercises.

As the claims file currently contains limited sections of the 
appellant's personnel records, the RO should attempt to 
obtain a copy of the complete records.  After consideration 
of all available records, the RO should then determine if the 
appellant's alleged stressor can be confirmed.

If a claimed stressor is corroborated, the appellant should 
be afforded a VA examination.  The medical evidence of record 
includes a January 1992 report from a private physician, Dr. 
Bieter, providing a diagnosis of PTSD and an etiology opinion 
linking it to a non service related car accident in February 
2001.  Further, an April 2005 report from a private 
therapist, Dennis Week, EdS., provided an opinion that the 
appellant's MNG service related to the Gulf War was the 
primary stressful event for his PTSD.  Records from 
additional private physicians, including a January 2005 
report from Dr. Briscoe and a July 2005 report from Dr. 
Parker reflect diagnoses of PTSD related to the appellant's 
reported history regarding his MNG duties.  The duty to 
assist under these circumstances would include obtaining a 
medical opinion on the matter.  38 U.S.C.A. § 5103A (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
agency to obtain a copy of the appellant's 
Official Military Personnel File (OMPF) 
and any other pertinent records.  The 
records should be included in the claims 
file.  If the records cannot be obtained, 
the efforts to obtain them and the reasons 
for their unavailability should be 
documented in the file.

2.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
related to mobilizing units for duty in 
Desert Storm and Desert Shield.

3.  If the RO makes a determination that 
the appellant's stressor is corroborated, 
he should be afforded a VA psychiatric 
examination to determine if PTSD is 
related to service.

The RO must specify for the examiner what, 
if any, stressor that it has determined is 
established by the record, and the 
examiner must be instructed that only that 
event may be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor in service. The 
examination report should reflect review 
of pertinent material in the claims 
folder.

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether the 
stressor found to be established by the 
record was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and the 
stressor found to be established by the 
record and found to be sufficient to 
produce PTSD by the examiner.  

The examiner should reconcile Dr. Bieter's 
January 1992 opinion, Counselor Weeks' 
April 2005 opinion, and the reports Drs. 
Briscoe and Parker with any opinion stated 
in the report.  The examination report 
should include the complete rationale for 
all opinions expressed.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to 
the examination.

3.  Thereafter, the RO should re-
adjudicate the appellant's service 
connection claim for a psychiatric 
disability including PTSD and bipolar 
disorder, claimed as undiagnosed illness 
taking into consideration any newly 
obtained evidence.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

